This is an appeal taken by claimant’s last employer, Dolomite Products Co., as self-insured employer, from a decision and award of the Workmen’s Compensation Board in favor of the claimant for periods of disability. The award directed that it be paid equally by the Odenbach Shipbuilding Corp. and its carrier, the State Insurance Fund, and the appellant. The Odenbach Shipbuilding Corp. and its carrier did not appeal from the award. The board found that on October 5,1945, the claimant was employed by Odenbach Shipbuilding Corp. The employer was engaged in the shipbuilding business. On October 5, 1945, while engaged in the *883regular course o£ his employment claimant stepped on a block which rolled under his foot and caused him to fall on a pile of lumber and to sustain accidental injuries in the nature of a fracture of the wing of the right ilium, fracture of the right ischium and contusion of the right thigh and hip. Due to those injuries he was totally disabled from October 8, 1945, to December 6th of that year, less the period from November 12, 1945, to December 4, 1945. An award of compensation was made against the employer and its insurance carrier for compensation from October 8, 1945, to December 6, 1945, less the period during which he worked. On February 18, 1948, the claimant became employed as a rigger by appellant. The employer was engaged in the crushed stone business. On February 18,1948, the board also found that while claimant was working for the appellant and while helping to set a transformer, it tipped and caused claimant to sustain accidental injuries in the nature of an acute lumbosacral strain, with marked spasm of the paravertebral muscles in the "umbar region and inability to flex his spine, all of which caused him to be totally disabled from February 23, 1918, to March 26, 1948, and partially disabled from March 26, 1948, to August 15, 1948. The board found that due to these accidental injuries the wage earning capacity of the claimant was reduced to a sum which would entitle him to compensation at the regular rate of $20 per week reduced earnings from March 26, 1948, to August 15, 1948. On May 25, 1948, the case was reopened and the same was ordered considered with the accident of February 18, 1948. The board then found that the disability suffered by claimant from February 23, 1948, to August 15, 1948, was due to and as a result of both accidents sustained by claimant October 5, 1945, and February 18, 1948, and that both accidents contributed to the disability. The evidence sustains the determination of the board. Decision and award unanimously affirmed, with costs to Odenbaeh Shipbuilding Corp., against the appellant, Dolomite Products Co. Present — Heffeman, J. P., Brewster, Deyo, Bergan and Coon, JJ.